Citation Nr: 0711538	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  95-32 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right 
oophorectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1992.

The instant appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for an 
increased rating.


FINDING OF FACT

The veteran's service-connected residuals of a right 
oophorectomy are manifested by complaints of pain in the area 
of her surgical scar for which compensation has already been 
awarded.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a right oophorectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 4.14, 4.104, Diagnostic Code 7615-7619 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that an increased rating is warranted for 
her service-connected residuals of a right oophorectomy 
because she has pain at the site of the surgical scar.  
Having carefully reviewed all the evidence of record in light 
of the applicable law, the Board has determined that an 
increased rating is not warranted for any portion of the 
appeal period.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that while the veteran was 
undergoing an appendectomy in service in 1991, a ruptured 
cyst of the right ovary was discovered.  The right ovary was 
then surgically removed, and the left ovary was left 
undisturbed.

The veteran's residuals of a right oophorectomy are currently 
rated 10 percent disabling under Diagnostic Code 7619-7615 
for removal of an ovary rated under the General Rating 
Formula for Disease Injury or Adhesions of Female 
Reproductive Organs.  38 C.F.R. §§ 4.27, 4.116 (2006).  Under 
Diagnostic Code 7615 the next higher (and maximum), 30 
percent rating is warranted where symptoms are not controlled 
by continuous treatment.  Under Diagnostic Code 7619 a higher 
rating of 30 percent is warranted only if there has been 
complete removal of both ovaries.

The Board does not find that a 30 percent rating is warranted 
under Diagnostic Code 7615 because the preponderance of the 
evidence does not show that the residuals of the oophorectomy 
are not controlled by continuous treatment.  The veteran's 
primary basis for a higher rating is that she has pain at the 
site of the surgical scar.  See April 2006 hearing transcript 
at 5.  A 2005 VA examination report noted tenderness around 
the area of the previous appendectomy on deep palpation.

The Board notes that an increased rating, from 0 to 10 
percent, was granted for the veteran's appendectomy scar in 
an August 2000 rating decision and that the basis for that 
grant was that the veteran complained to a VA examiner in 
1999 of pain in the area of the appendectomy scar on deep 
palpation.  VA regulations prohibit rating the same 
disability under different diagnoses.  38 C.F.R. § 4.14 
(2006).  For that reason, pain in the area of the surgical 
scar, for which additional compensation was awarded in the 
2000 rating decision, cannot also serve as the basis for a 
higher rating in this appeal.

Aside from the pain in the area of the surgical scar, the 
veteran has not contended that she has any additional 
symptomatology or disability due to residuals of the 
oophorectomy.  She testified that she has not been placed on 
hormone replacement therapy and that her remaining (left) 
ovary is functioning fine.  See April 2006 hearing transcript 
at 10.  Significantly, VA outpatient treatment records during 
the pendency of this appeal do not reveal significant 
complaint, treatment, or diagnosis referable to residuals of 
right oophorectomy, and gynecological examinations performed 
in 2000 and 2001 were "normal."  For these reasons, the 
preponderance of the evidence shows that a higher rating for 
residuals of right oophorectomy is not warranted, including 
under either Diagnostic Code 7615 or 7619.

Duty to notify and duty to assist

VA has met its duties to notify and assist.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
held that proper notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of letters dated in 
2002, 2004, 2005, and 2006.  The case was remanded in 2003 
and 2006, in part, to satisfy the duty to notify.  While 
these letters were not issued prior to the initial 
adjudication of the claim in 1995, the Court acknowledged 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Pelegrini at 120.  

The letters informed the veteran that, if she provided 
information about the sources of evidence or information 
pertinent to the elements of the claim, VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The fourth element of a valid notice was 
satisfied in the 2005 and September 2006 letters.  The 
September 2006 letter also told the veteran of the 
requirements to establish a successful claim for an increased 
rating.  Further, the September 2006 letter as well as the 
December 2006 supplemental statement of the case explained 
the assignment of disability ratings and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA has 
developed the veteran's service medical records, VA treatment 
records, and has made reasonable efforts to develop 
additional private treatment identified by the veteran.  

In this regard, the undersigned Veterans Law Judge afforded 
the veteran an additional 60 days in order for her to 
associate with the claims folders the records of a private 
physician who had been treating her for gynecological 
complaints.  However, the veteran did not supply that 
evidence within the allotted time frame.  Then the case was 
remanded in 2006, in part, in order for the veteran to 
provide further identifying information regarding a private 
physician who had been treating her for gynecological 
complaints so that VA could get the records for her.  
However, the veteran failed to provide adequate identifying 
information as requested in the 2006 remand and the 
subsequent September 2006 letter.  Accordingly, VA has no 
further duty to assist in this regard.  

The veteran provided testimony at two hearings before 
Veterans Law Judges in addition to written statements.  
Several VA examinations were developed during the course of 
the appeal, in 1999 and again in 2005.  The Board therefore 
finds that VA has satisfied its duty to notify and assist.  


ORDER

A claim for an increased rating for residuals of a right 
oophorectomy is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


